Third District Court of Appeal
                               State of Florida

                      Opinion filed November 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0572
                        Lower Tribunal No. 19-7742
                           ________________


                             Elizabeth Maya,
                                  Appellant,

                                     vs.

         Deutsche Bank National Trust Company, etc.,
                                  Appellee.



     An Appeal from non-final orders from the Circuit Court for Miami-Dade
County, Reemberto Diaz, Judge.

     Elizabeth Maya, in proper person.

    Lapin & Leichtling, LLP, and Jan Timothy Williams (Jacksonville) and
Adam B. Leichtling, for appellee.


Before LOGUE, LINDSEY, and GORDO, JJ.

     PER CURIAM.
      Appellant Elizabeth Maya appeals two orders denying her objection to

a foreclosure sale. The property at issue was the subject of two prior

appeals to this Court. See Maya v. Deutsche Bank Nat’l Tr. Co., 309 So. 3d

256 (Fla. 3d DCA 2020); Maya v. Deutsche Bank Nat’l Tr. Co., 264 So. 3d

1076 (Fla. 3d DCA 2019).

      Upon our review of the record, we find Appellant has failed to meet her

burden to overcome the presumption of correctness of the trial court’s

order. See Zarate v. Deutsche Bank Nat. Tr. Co. as Tr., 81 So. 3d 556, 557

(Fla. 3d DCA 2012) (“An appellant has the burden to present a record that

will overcome the presumption of the correctness of the trial court's

findings.”); Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152

(Fla. 1979) (affirming where record of appellant inadequate to demonstrate

reversible error).

      Affirmed.




                                     2